 In the Matter of CONTINENTAL; CAN COMPANY, INC.andINTERNATIONALASSOCIATION OF MACHINISTS, LODGE 818In the Matter of CONTINENTAL CAN COMPANY, PLANT #22, WHEELING,W. VA.andDISTRICT 50, UNITED MINE WORKERS OF AMERICA 'Cases Nos. R-5368 and R-5369, respectively.Decided June 14, 1943Messrs. Ray J. HumesandJ. F. Dooley,ofWheeling, W. Va., and-Mr. E. A. Holtz,of Glendale, W. Va., for the Company.Mr. Van B. Carter,of Huntington, W. Va., for the I. A. W.Mr. Stanley Denlinger,of Akron, Ohio, andMessrs.W. 0. D, ona-hueandJoseph DeStefano,of Bellaire, Ohio, for District 50.Messrs. Philip M. CurranandErnest G. Nassar,of Pittsburgh,Pa., for the Steelworkers.-Mrs.Myrtle SmithandMr. Earl L. Milbaugh,ofWheeling,W.Va., for the Independent.Mr. William R. Cameron,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions severally filed by International Association of Ma-chinists, Lodge 818, herein' called the I. A. M., and District 50, UnitedMine Workers of America, herein,-called District 50, alleging thatquestions affecting commerce had arisen concerning the representa-tion of employees of Continental Can Company, Inc., Wheeling, WestVirginia, herein called the Company, the National Labor RelationsBoard provided for an appropriate consolidated hearing upon duenotice before S. Craig Carnes, Trial Examiner. Said hearing washeld at Wheeling, West Virginia, on May 14, 1943. The Company,the I. A. M., District 50, United Steelworkers of America, District23, -herein called the' Steelworkers, and - CanWorkers IndependentUnion of the Continental Can Company, Plant #22, herein calledthe Independent, appeared, participated, and were afforded full op-portunity to be heard, to examine and cross-examine witnesses, and50 N L. R B., No 77.-,488 CONTINENTAL CAN COMPANY, INC.489.to introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYContinental Can Company, Inc., a New York corporation, is engagedin the manufacture of metal containers and metal stampings, and hasplants in about 20 of the States of the United States.We are hereconcerned only with its Plant #22, located at 48th Street in Wheeling,West Virginia.The raw materials purchased by the Company for its48th Street Plant, Wheeling, West Virginia, consisting principally oftin plate and black plate, amounted, during the year 1942, to more than$1,000,000, of which approximately 60 percent was obtained frompoints outside the State of West Virginia.During the year 1942 theCompany's sales of finished products amounted in value to more than$1,500,000, of which approximately 78 percent was shipped to placesoutside the State of West Virginia.The Company employs, at its48th Street Plant, Wheeling, West Virginia, approximately 361 em-ployee^.The Company concedes that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, Lodge 818, is a labor organ-ization admitting to membership employees of the Company."District 50, United Mine Workers of America, is a labor organiza-tion admitting to membership employees of the Company.United Steelworkers of America, District 23, is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.Can Workers Independent Union of the Continental Can Company,Plant #22, is an unaffiliated labor organization admitting to member-ship employees-of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Independenthas, sinceitsorganization in. August of 1941,represented the production and maintenance employees of the Com-pany as exclusive'bargaining agent, and on October 8, 1941, on behalf'We take notice of the fact that since the hearing the I. A. M. has withdrawn itsaffiliation from the American Federation of Labor. 490DEC'wsaa0N- J OF NiATTOi!V'AL LABOR , RELATIONSBOL 1Ri1of the employees,'ente'red into a-contract-with the Company, whichexpired on October 8,1942.The-Independent has, since the expirationof this contract, continued to represent the employees in the adjust-ment of grievances, and: to conduct collective bargaining negotiationswith the Company.These negotiations have not,,however, resulted inagreement upon the terms of a ' new' contract.The I. A. M., by letter dated March 10, 1943, notified the' Companythat it represented a ,majority-of the machinists', maintenance me-chanics, die makers and die setters, and their helpers and apprentices,in the Company's 48th Street Plant ,'aild requested a bargaining con-_ft rence.The Company, .by; letter of March 17, 1943, refused therequest and referred the I. 'A. M. to the Board:District 50, on April13,1913, filed its'petition claiming as appropriate a general productionand maintenance unit, and oil April 19, 1943, the I. A. M. filed a secondamended petition alleging as appropriate the unit of skilled `workersabove-mehtioned'for which it claims representation.A statement of the Acting Regional Director, introduced in evi-dence at the hearing, indicates that the I. A. M., District 50, the Steel-workers, and the Independent, each represents a 'substantial numberof employees in the unit which it alleges to be appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the` Company within the meaningof Section 9 (c), and Section 2 (6) and (7)' of the Act.IV. THEAPPROPRIATE UNITDistrict 50 and the Steelworkers are in accord in that each seeksa- unitcomposed 'of all production and maintenance employees of theThe Acting Regional Director reported that the respective labor organizations sub-mitted the following evidence in support of their claims of representation :The I.A.M. submitted 15 authorization caress, all of which are dated In March, 1943,and bear the apparently genuine original signatures of persons whose names are on theCompany's pay roll of April 8,1943,containing the names of 22 employees within theunit claimed by the I. A. M. to be appropriate.District 50 submitted 155 membership cards, most of them bearing dates from Januaryto April 1943, of which 138 bear the apparently genuine original signatures of personswhose names are on the Company's pay roll of April 8, 1943, containing the names of353 employees in the unit claimed by District 50 to be appropriate.District 50 submitted6 membership cards, 4 being dated in February 1943, and 2 undated, all bearing ap-parently genuine original signatures of persons whose names are on the above-mentionedpay roll in the unit claimed by the I. A. M.The Steelworkers submitted 24 membership cards,23 being dated in March 1943 and1 in April 1943, all of which appear to bear genuine original signatures of persons whosenames are on the above-mentioned pa' toll in the unit claimed by the Steelworkers andby District 50 to be appropriate.The Steelworkers submitted 1 membership card bearingthe apparently genuine original signature of a person whose name is on the above-mentioned payroll in the unit claimed by the I A. M to be appropriateThe Independent submitted 262 inemheiship cards,73 being dated in September andOctober 1941,and 189 undated, of which 142 bear the apparently genuine original signa-tures of persons whose names are on the above-mentioned pay toll in the unit claimedby District 50 to be appropriate.The Independent submitted 12 membership cards, 6being dated in September 1941 and 6 undated, all of which bear the apparently genuineoriginal signatures of persons whose names are on the above-mentioned pay roll in theunit claimed by the I.A M. to be appropriate. CONTINENTAL CAN COMPANT, INC.491Company at its Plant #22, exglusive of guards and supervisory andclerical employees.The I. A. M. seeks a unit composed of themachinists, tool and die makers, maintenance mechanics, their appren-tices and helpers, and die setters at Plant #22, excluding all otheremployees.The Independent urges,a unit of production and main-,tenance employees with the exclusions sought by the Steelworkersand District 50; it would also exclude the employees claimed by theI.A. M. The Company takes no position with resepect to the unit.Of the 22 employees on the Company's pay roll in the unit claimedby the I. A. M., 12 are machinists and tool and die makers who workin the Company's machine shop, which is separate from the rest ofthe plant, and spend the greater, part: of their time in the machineshop, although they go out into the plant when needed to repairmachinery.These employees are under the, supervision of a machine-shop foreman.Also sought by the I. A. M. are a pipe fitter, carpenter,sheet metal worker, electrician, millwright, millwright helper, and 4 diesetters.As to this latter group of, employees, it appears that the diesetters work out in the plant and are supervised by production fore-men, and that the others spend most of their time out in the plant andare underthe supervision of the foreman of the maintenance-depart-ment. _ It does not appear that the interests of the die setters and theothers above-mentioned are sufficiently similar to those of the machin-ists to constitute, with the machinists, a homogeneous, related group.We shall therefore exclude them from the proposed machinists' unit.At the hearing question arose concerning a draftsman whose nameappears on the company's pay roll as an employee in the machineshop.He has had some technical training and works in the foreman's,office adjoining the machine shop.We find that he is a technical em-ployee and, in'accordance with the agreement of the parties to excludetechnical-employees, we shall exclude him from each of the proposedunits.All watchmen employed by the Company at its Plant #22 are beingtrained to bear arms and have been sworn in as members of the auxili-ary military police. In accordance with the agreement of the parties,and with our established practice of excluding armed or militarizedguards from a production unit, we shall exclude them' from each ofthe units sought in this proceeding.The circumstances presented are such-that the desires of the machin-ists, including the tool and die makers, is the. principal factor in de-termining whether they shall function as a separate unit or as partof a larger industrial unit.Accordingly, we shall direct that separateelections be held; one, among all machinists and tool and die makers'of the Company at its Plant #22, to determine whether they desire tobe represented by the I. A. M., District 50, or the Steelworkers, forthe purposes of collective bargaining, or by none; and another, among1 492DECIISIIONIS OF NIAT1110N"AL LABOR RELATIONS BOARI)the remaining production and.maintenance employees of the Companyat its Plant #22, exclusive of supervisory, clerical, technical, and plant-protection employees, to determine whether they desire to be repre-sented by District '50, the Steelworkers, or the Independent, for thepurposes of collective bargaining, or by none.The appropriate unit or.units will depend in part upon the results of these elections. If themachinists and tool and die makers select a bargaining representativeother than the representative selected by the remainder of the produc-tion and maintenance employees, they will constitute a separate anddistinct appropriate unit. If they select the same representative as,that selected by the remainder of the production and maintenanceemployees, they will be combined with the latter into a single industrialunit.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by separate elections by secret ballot amongthe employees within the above-described categories, who were em-ployed during the pay-roll period immediately preceding the date ofthe Direction of Elections herein, 'subject to the limitations and addi-tions set forth in the Direction.3DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations.-,Board Rules and Regulations-Series 2, as amended, it is hereby'DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Continental CanCompany, Inc., at its plant #22, Wheeling, West Virginia, electionsby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction of Elections,under the direction and supervision of the Regional Director for theSixth Region,,acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 10, of said Rulesand Regulations, among the employees within the categories set forthbelow, who were employed by the Company during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during such pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in per-3The parties respectively requested that their names appear on the ballot as follows :International Association of Machinists, Lodge 818; Local No. 12664, District 50, UnitedMine Workers of America ; United Steelworkers of America, affiliated with the C. I. 0and Can Workers Independent Union. The requests are hereby granted. CONTINENTAL CAN COMPANY, INC.493son at&- polls, but excluding any who have since quit or been dis-charged for cause:(1)All machinists, tool and die makers, and their apprentices andhelpers, employed by the Company at its Plant #22, excludingsupervisory employees and draftsmen, to determine whether ' theydesire to -be represented by International Association of Machinists,Lodge 818, by Local No,. 12664, District 50, United Mine Workers ofAmerica, or by the United Steelworkers of America, affiliated withthe C. I. 0., for the purposes of collective bargaining, or by none ofsaid organizations;(2)All production and maintenance employees of the Companyat its Plant #22, excluding machinists, tool and die makers, their ap-prentices and helpers, draftsmen, and supervisory, clerical, technical,and plant-protection employees, to determine whether they desireto be represented by Local No. 12664, District 50, United Mine Work-ers of America, by United Steelworkers of America, affiliated withthe C. I. 0., or by Can Workers Independent Union, fof the purposesof collective bargaining, or by none of said organizations.i